COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00108-CV


Ally Financial, Inc.                       §    From the 67th District Court

v.                                         §    of Tarrant County (67-260174-12)

                                           §    January 23, 2014
Sandra Gutierrez and Homeward
Residential                                §    Opinion by Justice Gabriel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Ally Financial, Inc. shall pay all costs of

this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                              /s/ Lee Gabriel
                                       By _________________________________
                                          Justice Lee Gabriel